Citation Nr: 1042160	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period prior to October 15, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period beginning on October 15, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued by 
the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 15, 2008, the Veteran's hearing loss is not 
shown to have been manifested by worse than a Level V impairment 
of auditory acuity in the right ear and a Level VI impairment of 
auditory acuity in the left ear.

2.  Beginning October 15, 2008, the Veteran's hearing loss is not 
shown to have been manifested by worse than a Level VI impairment 
of auditory acuity in the right ear and a Level VI impairment of 
auditory acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 15, 2008, the criteria for the assignment of 
an evaluation in excess of 20 percent for the service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2010).

2.  Beginning October 15, 2008, the criteria for the assignment 
of an evaluation in excess of 30 percent for the service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in November 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims and identified his duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned ratings for bilateral hearing loss in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
November 2007 letter sent to the Veteran.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 
Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  38 
C.F.R. § 4.85 (2010).  

Table VIA is used when the examiner certifies the use of speech 
discrimination tests is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where indicated under the provisions of 38 C.F.R. § 4.86. 38 
C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 
345 (1992). 




Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of level I.  See 38 C.F.R. § 
4.85(f) (2010).

When the puretone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
likewise determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).

Factual Background 

In a May 2003 rating decision, the RO granted service connection 
for the Veteran's bilateral hearing loss and assigned a 20 
percent evaluation effective December 15, 2000.  The Veteran 
filed his claim for increase in June 2007.  In the appealed 
February 2008 rating decision, the RO denied the Veteran's claim 
for entitlement to an increased evaluation.  Subsequently, in an 
August 2009 rating decision, the evaluation was increased to 30 
percent, effective October 15, 2008, the date of a VA audiology 
treatment record showing an increase in the severity of the 
bilateral hearing loss.  Since the increase during the appeal did 
not constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the lumbar spine disability 
remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  

In a December 2007 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
45
75
70
65
64
LEFT
45
50
85
80
75
73

The Veteran's speech discrimination ability was 72 percent 
correct in the right ear and 70 percent correct in the left ear.  

In a December 2007 statement, the Veteran averred that his 
hearing was rapidly deteriorating.  He stated that he had been 
terminated from his one-day a week employment as a bartender at a 
golf club.  Although he had been told by management that it was 
because he didn't mix drinks fast enough, he stated that feedback 
from other employees was that he was terminated because he did 
not interact with customers.  He indicated that the loud music in 
the club made it hard for his to hear the customers.  He was now 
employed as a driver with a car rental company, and had been 
teased by co-workers because of his hearing loss.

In an October 2008 VA audiology treatment report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT

50
65
70
70
64
LEFT

55
80
75
80
72

The Veteran's speech discrimination ability was 64 percent 
correct in the right ear and 72 percent correct in the left ear.  
It was noted that the speech discrimination testing was conducted 
utilizing the CID W-22 word lists (25 words per list) not the 
CNC-50 word lists as directed by the handbook of standard 
procedures and best practices for audiology compensation and 
pension examinations.  However, the examiner felt that the test 
results were reliable /valid and could be used for rating 
purposes.


In a November 2009 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
50
50
65
65
70
62
LEFT
45
55
75
70
75
69

The Veteran's speech discrimination ability was 60 percent 
correct in the right ear and 64 percent correct in the left ear.  

In a March 2010 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
45
65
65
70
61.25
LEFT
45
55
75
70
70
67.5

The Veteran's speech discrimination ability was 84 percent 
correct in the right ear and 72 percent correct in the left ear.  

Analysis

The Board has reviewed the record and considered the Veteran's 
contentions.  The claim is denied for reasons stated below.

Period prior to October 15, 2008

Under Table VI of 38 C.F.R. § 4.85, the findings of the December 
2007 VA examination equate to Level V hearing acuity in the right 
ear and Level VI hearing acuity in the left ear.  These results 
translate to a 20 percent rating.  Diagnostic Code 6100.  

Thus, the evidence is against the Veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
bilateral hearing loss for the period prior to October 15, 2008, 
and the appeal in this regard must be denied.



Period beginning on October 15, 2008

Under Table VI of 38 C.F.R. § 4.85, the findings of the October 
2008 VA audiology record equate to Level VI hearing acuity in the 
right ear and Level VI hearing acuity in the left ear.  These 
results translate to a 30 percent rating.  Under Table VI of 38 
C.F.R. § 4.85, the findings of the November 2009  VA audiology 
record equate to Level VI hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.  These results also 
translate to a 30 percent rating.  However, the findings of the 
March 2010 VA examination equate to Level III hearing acuity in 
the right ear and Level VI hearing acuity in the left ear.  These 
results translate to a 10 percent rating.  Diagnostic Code 6100.  

Thus, the evidence is against the Veteran's claim for an 
evaluation in excess of 30 percent for the service-connected 
bilateral hearing loss for the period beginning on October 15, 
2008, and the appeal in this regard must be denied.  In fact, the 
March 2010 VA audiometric examination results suggest improvement 
in the hearing loss. 

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his or her personal knowledge, but he is 
not competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).

In this regard, his statement regarding his hearing loss and 
employment have been considered.  While the Veteran has 
speculated that the reason for his dismissal as a bartender was 
his hearing loss, he had admitted that his slowness in preparing 
drinks was the official reason for his dismissal.  He contends 
that he is teased in his job as a driver because of his hearing 
loss, but does not indicate that this loss impairs his ability to 
drive; i.e., hear emergency sirens, horns, etc.  Thus, while he 
talks of increased hearing impairment, his actions show otherwise 
- that he has no concern regarding his employment as a driver 
(other than being the source of "ribbing"), clearly makes his 
statements less than credible.  His actions are inconsistent with 
his statement.

The Board recognizes that, in the audiological evaluation reports 
of record, the physician did not discuss the functional effects 
of the Veteran's bilateral hearing loss, other than to indicate 
that the Veteran has hearing difficulty.  While such factors 
would be relevant to a claim for a higher rating on an extra-
schedular basis, here, neither the Veteran nor his representative 
have asserted the Veteran's entitlement to an extra-schedular 
rating for bilateral loss and such is not otherwise raised by the 
evidence of record.   See Martinak v. Nicholson, 21 Vet. App. 447 
(2007); see also Colayong v. West, 12 Vet. App. 524, 536 (1999).  
Hence, the absence of findings as to functional effects does not 
render the audiological evaluation reports inadequate for rating 
purposes.

Finally, in Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the 
Court articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's bilateral hearing loss has not 
necessitated frequent periods of hospitalization and there is no 
objective evidence that it resulted in marked interference with 
his employment.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 20 percent for bilateral hearing loss 
for the period prior to October 15, 2008 is denied.

An evaluation in excess of 30 percent for bilateral hearing loss 
for the period beginning on October 15, 2008 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


